 


109 HR 600 IH: To clarify issues of criminal jurisdiction within the exterior boundaries of Pueblo lands.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 600 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Udall of New Mexico (for himself, Mrs. Wilson of New Mexico, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To clarify issues of criminal jurisdiction within the exterior boundaries of Pueblo lands. 
 
 
1.Indian Pueblo Land Act amendmentsThe Act of June 7, 1924 (43 Stat. 636, chapter 331), is amended by adding at the end the following:

20.Criminal jurisdiction
(a)In generalExcept as otherwise provided by Congress, jurisdiction over offenses committed anywhere within the exterior boundaries of any grant from a prior sovereign, as confirmed by Congress or the Court of Private land Claims to a Pueblo Indian tribe of new Mexico, shall be as provided in this section.
(b)Jurisdiction of the PuebloThe Pueblo has jurisdiction, as an act of the Pueblos’ inherent power as an Indian tribe, over any offense committed by a member of the Pueblo or of another federally recognized Indian tribe, or by any other Indian-owned entity.
(c)Jurisdiction of the United StatesThe United States has jurisdiction over any offense described in chapter 53 of title 18, United States Code, committed by or against a member of any federally recognized Indian tribe or any Indian-owned entity, or that involves any Indian property or interest.
(d)Jurisdiction of the state of new mexicoThe State of New Mexico shall have jurisdiction over any offense committed by a person who is not a member of a federally recognized Indian tribe, which offense is not subject to the jurisdiction of the United States.. 
 
